Bullard, J,
This is an action against Alcide Fuselier, as drawer, and P. P., Briant as endorser of a promissory note; and the bank is appellant from a judgment in favor of the drawer. His defence was that he signed the note as agent of his brother Jules G. Fuselier, and that he endorsed it, but that, out of his presence, and without his consent, the words “for Jules Fuselier,” following his own name, were erased, and his name stricken out as endorser.
The evidence fully sustains this defence. The cashier was directed by the board of directors to make the alteration, they not being satisfied that the appellee was authorized by his brother to make the note. That was a good reason for not discounting it, but by no means authorized the directors to mutilate the note, and to bind the appellee as drawer, without his knowledge or consent,

Judgment affirmed.